HOFFMAN, Municipal Judge
FINDINGS OF FACT, CONCLUSIONS OF LAW AND JUDGMENT
This matter came on for hearing on August 4, 1967 with plaintiff seeking damages in the amount of $145, resulting from a collision on May 30, 1967 between himself and the defendant. Defendant had counterclaimed, denying plaintiff’s allegations, and praying for a judgment in his favor for $202. On trial, plaintiff was allowed to amend his complaint to seek recovery of $219.50.
It appeared that plaintiff was proceeding east on Kronprindsens Gade when defendant drove out of his garage which fronts on that street. The collision resulted. Plaintiff argued that defendant abruptly pulled out in front of him and that he swerved to the right attempting to avoid impact, but to no avail. The defendant asserts that he observed both lanes of traffic and finding them clear, entered the street.
Alphonso A. Christian, Esq., appeared for the plaintiff; Bailey & Wood (Fredrick D. Rosenberg, Esq., of counsel) represented the defendant.
The Court makes the following:
FINDINGS OF FACT
1. Plaintiff was proceeding in an easterly direction on Kronprindsens Gade, on his left-hand side of the street.
2. Defendant drove into Kronprindsens Gade from his garage situated on the North side of the street.
3. Defendant’s vehicle entered plaintiff’s lane of traffic, striking plaintiff’s front left door as plaintiff swerved to the right to avoid colliding with defendant’s vehicle.
*1264. The damages sustained by plaintiff are $195.50, me-r chanical damage to his vehicle; and $24 which represents the reasonable value of the use of his vehicle for the time it will take to have it repaired.
' CONCLUSIONS OF LAW
1. Plaintiff was not contributorily negligent, and did all that was reasonably required of him to avoid the impact.
2. Defendant negligently entered the street and crossed into plaintiff’s lane of traffic.
3. The negligence of defendant was the sole proximate cause of the damages sustained by plaintiff.
JUDGMENT
It is therefore ORDERED, ADJUDGED AND DECREED that plaintiff shall recover of defendant the sum of $219.50 plus costs of $3 and attorney’s fees of $50.